DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/05/2022 has been entered.
 
Claim Objections
Claims 1, 17 and 18 are objected to because of the following informalities:  
Claims 1, 17 and 18 recite a step of “generating…wherein the schedule an execution of the first query execution plan and…” There appears to be typographical error or missing word in the “wherein” clause indicated above. The examiner has interpreted this limitation according to step 1004 of FIG. 13 of Applicant’s Specification and determined it should likely read as “wherein the schedule indicates an execution…” in light of the missing text.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-8, 12-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy et al. (US PGPUB No. 2009/0271385; Pub. Date: Oct. 29, 2009) in view of Fujiwara et al. (US Patent No. 6,014,655; Date of Patent: Jan. 11, 2000).
Regarding independent claim 1,
Krishnamoorthy discloses a computer implemented method for scheduling a set of query execution plans, the set of query execution plans, compiled by a query compiler, comprising at least a first query execution plan for executing a first query for accessing first data sets of data of a relational database system (RDBS) See Abstract, (Disclosing a method for generating and processing one or more query execution plans by scheduling subqueries that are then collated, aggregated and presented, i.e. scheduling a set of query execution plans comprising at least a first query execution plan.) See Paragraph [0022], (Input queries comprise query attributes that reference one or more databases and tables, i.e. accessing first data sets of data of a RDBS.) See Paragraph [0039], (Each query partition is scheduled for execution on one or more healthy evaluator nodes, i.e. the set of query execution plans are compiled by a query compiler (e.g. the one or more evaluator nodes).)
and a second query execution plan for executing a second query for accessing second data sets of the data, See Paragraphs [0040]-[0044], (Illustrating a plurality of sub-queries generated by fragmenting an input query, i.e. the sub-queries represent first, second, etc. queries for accessing data sets.)
the data being divided into data blocks of data sets of the data, See FIG. 1, (Illustrating a computer system having a plurality of databases 112 comprising a plurality of tables, i.e. data blocks of data sets of data.) The examiner notes the broadest, reasonable interpretation of a "data block" within the context of database processing includes regions of data such as a particular table or set of records from tables of the one or more databases.
wherein metadata of the RDBS comprises a respective information about at least one property of the data sets of a respective data block of the data blocks, See Paragraph [0028], (Disclosing a metadata manager comprising physical and logical metadata corresponding to the one or more databases 112. Logical metadata includes information regarding the schema of a database such as table names, column names, etc., i.e. information about at least one property of the data sets of a data block of the data blocks (e.g. data about a table is data about a data block.) 
the method comprising: determining a first partition of the data blocks being accessed as the first query execution plan is executed on the RDBS on the basis of the metadata and a condition the first data sets have to fulfill according to the first query; See Paragraphs [0040]-[0041], (A first sub-query is generated from the input query which generates the results illustrated in Table 1 (located at the bottom of Col. 4), i.e. determining a first partition of data blocks being accessed as the first query execution plan is executed.) The examiner notes that the sub-queries are executed according to its constituent query components which correspond to identifiers for databases, tables, attributes, etc. which correspond with logical metadata as in [0028], i.e. on the basis of metadata and a condition to fulfill (e.g. the first sub-query retrieves customer ids and orders by branch, i.e. a condition to fulfill.)
determining a second partition of the data blocks being accessed as the second query execution plan is executed on the RDBS on the basis of the metadata and another condition the second data sets have to fulfill according to the second query; See Paragraph [0043], (A second sub-query is generated from the input query which generates the results illustrated in Table 2 (located at the top left of Col. 5), i.e. determining a second partition of the data blocks being accessed as the second query execution plan is executed.) The examiner notes that the sub-queries are executed according to its constituent query components which correspond to identifiers for databases, tables, attributes, etc. which correspond with logical metadata as in [0028], i.e. on the basis of metadata and a condition to fulfill (e.g. the first sub-query retrieves customer ids and orders by branch, i.e. a condition to fulfill.)
and scheduling the first query execution plan and the second query execution plan on the RDBS based on examining. See Paragraph [0030], (A scheduler module evenly distributes the processing load among the plurality of query optimizer nodes that generate optimal query plans for execution of the fragmented input queries, i.e. scheduling (e.g. via the distributing) the first query execution plan and the second query execution plan on the RDBS based on examining (e.g. analysis of the processing load).)
Krishnamoorthy does not disclose the step wherein the data blocks corresponding to a specific number of bytes of physical space in the RDBS.
examining, by a work load manager, whether there is a common partition of data blocks of the first partition and the second partition;
generating, by the work load manager, a schedule based on examining whether there is a common partition, wherein the schedule an execution of the first query execution plan and the second query execution plan;
Fujiwara discloses the step wherein the data blocks corresponding to a specific number of bytes of physical space in the RDBS. See Col. 7, lines 18-36, (Disclosing a mathematical relationship for determining a ratio of processing cost of scanning a data table as part of query input processing. Determining an optimal ratio of processing cost requires metrics relating to a recording length of a data table, a number of records and recording length of scanned results. In the example provided, the recording length of a table is 512 bytes and the recording length of the scanned results is 50 bytes, i.e. a data block corresponding to a specific number of bytes of physical space in the RDBS.)
examining, by a work load manager, whether there is a common partition of data blocks of the first partition and the second partition; See Col. 11, lines 43-48 & 56-65, (Disclosing a method for simultaneous execution of retrieval processes in a series of queries directed to a database. The simultaneous execution control system (e.g. a workload manager) directs input queries into an input buffer such that they may be compiled by a query scheduler (QSCD) which determines and slices common partitions in order to optimize retrieval of data, i.e. examining whether there is a common partition of data blocks of the first partition and the second partition (e.g. by slicing the common portion of the query which represents retrieval of identical data).)
generating, by the work load manager, a schedule based on examining whether there is a common partition, wherein the schedule an execution of the first query execution plan and the second query execution plan; See Col. 11, lines 43-48 & 56-65, (Disclosing a method for simultaneous execution of retrieval processes in a series of queries directed to a database. The simultaneous execution control system includes a query buffer for storing input queries. Stored queries are compiled by a query scheduler (QSCD) component which slices a common portion of the query execution graphs of the input queries and generates query execution sub-trees that includes the shared portion, i.e. generating, by the workload manager (e.g. the simultaneous execution control system), a schedule based on examining whether there is a common partition (e.g. the QSCD is a scheduler).) See Col. 11, line 66 - Col. 12, line 2 & lines 6-10, (Query execution sub-trees generated by the QSCD are dispatched to back-end servers for resolution, i.e. schedule an execution of the first query execution plan and the second query execution plan.)
Krishnamoorthy and Fujiwara are analogous art because they are in the same field of endeavor, database operations. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Krishnamoorthy to include the method of scheduling query execution based on common partitions as disclosed by Fujiwara. Doing so would result in reducing the amount of redundant retrieval operations by optimizing query execution plans containing common scan processes. This represents an improvement in resource utilization and overall execution time of queries.

Regarding dependent claim 7,
As discussed above with claim 1, Krishnamoorthy-Fujiwara discloses all of the limitations.
Krishnamoorthy further discloses the step wherein the respective information about the property of the data sets of the respective data block is a range in which data values of the data sets of the respective data block lie, the range is defined by a minimal data value in the respective data block and a maximal data value in the respective data block. See Paragraph [0026], (Metadata manager 118 comprises a database characteristics repository 122 for storing unique identifiers of data entries. FIG. 2 illustrates the database characteristics repository having RANGE_START and RANGE_END fields that store the minimum and maximum values respectively of the active keys where the data type of active keys are either integers or numeric, i.e. a range in which data values of the data sets of the respective data block lie, the range is defined by a minimal data value in the respective data block and a maximal data value in the respective data block.

Regarding dependent claim 8,
As discussed above with claim 7, Krishnamoorthy-Fujiwara discloses all of the limitations.
Krishnamoorthy further discloses the step wherein the data of the RDBS is stored in the RDBS by using a data table and the range is defined by a minimal data value in a column of the data table in the respective data block and a maximal data value in the column of the data table in the respective data block, See FIG. 2 and Paragraph [0026], (FIG. 2 illustrates a table of the database characteristics repository which stores data about databases 112 including RANGE_START and RANGE_END fields wherein these values reference values stored within databases 112, i.e. the minimal data value and maximal data value are stored in the column of the data table in the respective data block.)
the respective data block indicating a respective block of rows of the data table. See Paragraph [0028], (Databases 112 comprise a plurality of tables having attributes for storing data records relating to said attributes, i.e. the data blocks indicate a block of rows of the data table.).

Regarding dependent claim 12,
As discussed above with claim 1, Krishnamoorthy-Fujiwara discloses all of the limitations.
Krishnamoorthy further discloses the step wherein one of the two query execution plans, the first or the second query execution plan, is running at an actual instant of time and the other one of the two query execution plans is scheduled to be started at a future instant of time. See Paragraph [0030], (The scheduler allocates sub-queries to the query optimizer nodes in a Round-Robin Fashion.) The examiner notes that the Round Robin algorithm shifts resources across the plurality of tasks/events at subsequent time intervals. Therefore processing sub-queries using a Round Robin algorithm necessarily requires that sub-queries be executed in order where there would be a currently executing sub-query and pending sub-queries, i.e. the first or second plan running at an actual instant of time and the other of the two is scheduled to start at a future instant of time.

Regarding dependent claim 13,
As discussed above with claim 4, Krishnamoorthy-Fujiwara discloses all of the limitations.
Krishnamoorthy further discloses the step wherein the first query execution plan and the second query execution plan are scheduled to run immediately after each other. See Paragraph [0030], (The scheduler allocates sub-queries to the query optimizer nodes in a Round-Robin Fashion.) The examiner notes that the Round Robin algorithm shifts resources across the plurality of tasks/events at subsequent time intervals, i.e. the plurality of sub-queries are scheduled to run immediately after each other.  

Regarding dependent claim 14,
As discussed above with claim 1, Krishnamoorthy-Fujiwara discloses all of the limitations.
Krishnamoorthy further discloses the step wherein the method further comprising receiving the metadata from a query optimizer of the RDBS. See Paragraph [0030], (The Query Splitter Module 104 fragments the input query into sub-queries which allows the scheduler to evenly distribute the processing load among the query optimizer nodes.) Note FIG. 1 wherein the metadata manager 118 provides data to the Query Splitter Module 104 for further processing, i.e. the query optimizer nodes receiving metadata from a query optimizer of the RDBS (e.g. the query splitter module is a query optimizer).

Regarding dependent claim 15,
As discussed above with claim 1, Krishnamoorthy-Fujiwara discloses all of the limitations.
Krishnamoorthy further discloses the step wherein the method further comprising receiving information for specifying the first partition and the second partition from a query optimizer of the RDBS. See Paragraph [0030], (Query optimizer nodes may have one or more query partitions generated based on the characteristics of the input query, i.e. receiving information for specifying the first & second partitions from a query optimizer of the RDBS.) The examiner notes that the query optimizer nodes 108 receive data from the query splitter module 104 via the scheduler 106 as illustrated in FIG. 1 (e.g. the query splitter module is a query optimizer.)

Regarding independent claim 17,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer program product and is rejected under similar rationale.

Regarding independent claim 18,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.


Claims 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy in view of Fujiwara as applied to claim 1 above, and further in view of Bensberg et al. (US PGPUB No. 2016/0371329; Pub. Date: Dec. 22, 2016).
Regarding dependent claim 2,
	As discussed above with claim 1, Krishnamoorthy-Fujiwara discloses all of the limitations.
Krishnamoorthy-Fujiwara does not disclose the step wherein determining of the first partition includes discarding a first complementary partition of the data blocks on the basis of the metadata and the condition the first data sets have to fulfill according to the first query, 
the first complementary partition of the data blocks representing data blocks of the data not being accessed in case the first query execution plan is executed on the RDBS, 
and the determining of the second partition comprising discarding a second complementary partition of the data blocks using the metadata and the condition the second data sets have to fulfill according to the second query, 
the second complementary partition of the data blocks representing data blocks of the data not being accessed in case the second query execution plan is executed on the RDBS.  
Bensberg discloses the step wherein determining of the first partition includes discarding a first complementary partition of the data blocks on the basis of the metadata and the condition the first data sets have to fulfill according to the first query, See Paragraph [0026], (Disclosing a method for pruning query partitions wherein for four partitions partition 1, partition 2, partition 3 and partition 4, partitions 3 and 4 are pruned because they are not needed to execute the query string, i.e. discarding a complementary partition on the basis of metadata and the condition the sets have to fulfill according to the first query (e.g. the query string is a condition).)
the first complementary partition of the data blocks representing data blocks of the data not being accessed in case the first query execution plan is executed on the RDBS, See Paragraph [0026], (The removed partitions are not needed to execute the input query string.
and the determining of the second partition comprising discarding a second complementary partition of the data blocks using the metadata and the condition the second data sets have to fulfill according to the second query, See Paragraph [0026], (Disclosing a method for pruning query partitions wherein for four partitions partition 1, partition 2, partition 3 and partition 4, partitions 3 and 4 are pruned because they are not needed to execute the query string, i.e. discarding a complementary partition on the basis of metadata and the condition the sets have to fulfill according to the first query (e.g. the query string is a condition).)
the second complementary partition of the data blocks representing data blocks of the data not being accessed in case the second query execution plan is executed on the RDBS. See Paragraph [0026], (The removed partitions are not needed to execute the input query string.
The examiner notes that these limitations amount to a repetition of the previous limitations for a different query. Bensberg discloses eliminating one or more superfluous partitions not needed to execute a query and may therefore be used to remove superfluous partitions from any query, i.e. a first query, second query, etc. as the steps are identical.
Krishnamoorthy, Fujiwara and Bensberg are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Krishnamoorthy-Fujiwara to include the method of removing superfluous partitions as disclosed by Bensberg. Doing so would allow the system to forego searching through partitions that are not relevant to a current search query, which optimizes the use of system resources, allowing for more efficient query processing.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Claims 3, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy in view of Fujiwara as applied to claim 1 above, and further in view of Duffy et al. (US PGPUB No. 2009/044346; Pub. Date: Jun. 4, 2009).
Regarding dependent claim 3,
As discussed above with claim 1, Krishnamoorthy-Fujiwara discloses all of the limitations.
Krishnamoorthy-Fujiwara does not disclose the step wherein scheduling the first query execution plan and the second query execution plan such that the first query execution plan and the second query execution plan are executed in parallel on the RDBS when no common partition of data blocks of the first partition and the second partition.
Duffy discloses the step wherein scheduling the first query execution plan and the second query execution plan such that the first query execution plan and the second query execution plan are executed in parallel on the RDBS when no common partition of data blocks of the first partition and the second partition. See Paragraph [0028], (Input data sources may be partitioned into disjoint partitions and the full query may be invoked on each disjoint partition as though it were an unrelated and distinct query.)  See Paragraph [0026], (FIG. 3 illustrates a method 300 comprising step 306 of generating a plurality of disjoint partitions. Step 308 comprises performing a parallel repartitioning of the initial disjoint partitions into secondary partitions followed by step 310 of executing the secondary partitions in parallel. Note [0028] where the disjoint partitions are essentially distinct and unrelated queries, i.e. executed in parallel on the RDBS when no common partition of data blocks of the first partition and the second partition.)
Krishnamoorthy, Fujiwara and Duffy are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Krishnamoorthy to include the method of processing disjoint queries in parallel as disclosed by Duffy. Paragraph [0032] of Duffy discloses that the secondary partitions may be completely independent of each other such that subsequent operations can happen in parallel with no interference. Additionally, the end of processing does not require complex merge logic, thereby improving system performance.

Regarding dependent claim 16,
As discussed above with claim 1, Krishnamoorthy-Fujiwara discloses all of the limitations.
Krishnamoorthy-Fujiwara does not disclose the method further comprising setting boundary conditions for running a query optimizer of the RDBS such that the common partition is void.  
	Duffy discloses the method further comprising setting boundary conditions for running a query optimizer of the RDBS such that the common partition is void. See Paragraph [0028], (Input data sources may be partitioned into disjoint partitions and the full query may be invoked on each disjoint partition as though it were an unrelated and distinct query.)  See Paragraph [0026], (FIG. 3 illustrates a method 300 comprising step 306 of generating a plurality of disjoint partitions. Step 308 comprises performing a parallel repartitioning of the initial disjoint partitions into secondary partitions followed by step 310 of executing the secondary partitions in parallel.) The examiner notes that the partitions being disjoint is a condition that necessarily results in a void common partition (e.g. disjoint partitions necessarily have nothing in common).
Krishnamoorthy, Fujiwara and Duffy are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Krishnamoorthy-Fujiwara to include the method of processing disjoint queries in parallel as disclosed by Duffy. Paragraph [0032] of Duffy discloses that the secondary partitions may be completely independent of each other such that subsequent operations can happen in parallel with no interference. Additionally, the end of processing does not require complex merge logic, thereby improving system performance.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy in view of Fujiwara as applied to claim 1 above, and further in view of JENSEN et al. (US PGPUB No. 2009/0235356; Pub. Date: Sep. 17, 2009).
Regarding dependent claim 4,
As discussed above with claim 1, Krishnamoorthy-Fujiwara discloses all of the limitations.
Krishnamoorthy-Fujiwara does not disclose the step of scheduling the first query execution plan and the second query execution plan such that a result of the first query execution plan is available in a cache memory of the RDBS for a usage of the second query execution plan when a common partition of data blocks of the first partition and the second partition.
JENSEN discloses the step of scheduling the first query execution plan and the second query execution plan such that a result of the first query execution plan is available in a cache memory of the RDBS for a usage of the second query execution plan when a common partition of data blocks of the first partition and the second partition. See Paragraph [0073], (Disclosing a method for answering queries by decomposing an input query into sub-queries such that one or more partial results may be obtained and stored in a cache. Partial results in the cache may be used to determine results of further queries, i.e. a result of the first query execution plan is available in a cache memory of the RDBS for a usage of the second query execution plan when a common partition of data blocks of the first partition and the second partition.)
Krishnamoorthy, Fujiwara and JENSEN are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Krishnamoorthy-Fujiwara to include the method of caching partial query results as disclosed by JENSEN. Paragraph [0073] of JENSEN discloses that the process is able to update the cache of partial results and subsequently verify the latency of data underlying the query response to determine whether the answer was based on acceptably fresh data. This allows the system to provide users with the freshest version of a data set, ensuring that users retrieve data more efficiently.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy in view of Fujiwara as applied to claim 1 above, and further in view of Brantley et al. (US PGPUB No. 2008/0104008; Pub. Date: May 1, 2008).
Regarding dependent claim 5,
As discussed above with claim 1, Krishnamoorthy-Fujiwara discloses all of the limitations.
Krishnamoorthy-Fujiwara does not disclose the step of deactivating a locking mechanism of the RDBS for locking at least a part of the first partition of the data blocks and the second partition of the data blocks,
the locking mechanism provoking that these data blocks may only be accessed by an execution of a single query execution plan at an instant of time, 
wherein the locking mechanism is deactivated if there is no common partition of data blocks of the first partition and the second partition.
Brantley discloses the step of deactivating a locking mechanism of the RDBS for locking at least a part of the first partition of the data blocks and the second partition of the data blocks, See Paragraph [0097], (A Force Unlock function is used to manually unlock one or many common data entities and can be external system specific, data entity type specific or row specific, i.e. deactivating a locking mechanism of the RDBS for locking at least a part of the first partition of the data blocks and the second partition of the data blocks.)
the locking mechanism provoking that these data blocks may only be accessed by an execution of a single query execution plan at an instant of time, See Paragraph [0095], (The Force Lock function is used to manually lock one or more common data entities so no other systems can work on said entities, i.e. activating a locking mechanism of the RDBS for locking data blocks of the common partition.) The examiner notes that the lock allows a current system to operate over the common data entities, i.e. an execution of a single query execution plan at an instant of time (e.g. the time the lock is applied).
wherein the locking mechanism is deactivated if there is no common partition of data blocks of the first partition and the second partition. See Paragraph [0095]-[0097], (Force Lock and Force Unlock functionalities are used to lock common data. One of ordinary skill in the art would recognize that the locking functionality is therefore only used for said common data and not for disparate sets of data, i.e. the locking mechanism is deactivated is there is no common partition.)
Krishnamoorthy, Fujiwara and Brantley are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Krishnamoorthy-Fujiwara to include the method of locking common resources during processing as disclosed by Brantley. Doing so would allow the system to prevent conflicts across other parallel resources by preventing read/write access to a resource while it is being concurrently used by one or more operations, thereby improving data consistency.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy in view of Fujiwara as applied to claim 1 above, and further in view of SAMPATHKUMAR (US PGPUB No. 2014/0089282; Pub. Date: Mar. 27, 2014).
Regarding dependent claim 6,
As discussed above with claim 1, Krishnamoorthy-Fujiwara discloses all of the limitations.
Krishnamoorthy-Fujiwara does not disclose the step of activating a locking mechanism of the RDBS for locking the data blocks of the common partition such that these data blocks are only accessed by an execution of a single query execution plan at an instant of time,
SAMPATHKUMAR discloses the step wherein the locking mechanism is activated when a common partition of data blocks of the first partition and the second partition are executed in parallel. See Paragraph [0026], (Disclosing a method of executing requests from a batch of requests wherein a plurality of managers execute the plurality of requests. Managers are configured to lock resources they are currently using such that each manager can prevent simultaneous access during parallel processing, i.e. activating a locking mechanism of the RDBS for locking the data blocks of the common partition (e.g. the resource blocked by a particular manager is a common block if it is requested by another manager) such that these data blocks are only accessed by an execution of a single query execution plan at an instant of time.)
disclose the step of activating a locking mechanism of the RDBS for locking the data blocks of the common partition such that these data blocks are only accessed by an execution of a single query execution plan at an instant of time,
wherein the locking mechanism is activated when a common partition of data blocks of the first partition and the second partition are executed in parallel. See Paragraph [0029], (The locking process by one manager causes other managers running in parallel to wait until a particular shared resource is unlocked in order to access said shared resource, i.e. the locking mechanism is activated during parallel execution.
Krishnamoorthy, Fujiwara and SAMPATHKUMAR are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Krishnamoorthy-Fujiwara to include the method of locking shared resources disclosed by SAMPATHKUMAR. Doing so would prevent potential data conflicts occurring in a highly parallelized system. The locking mechanism ensures that only one entity may modify a resource at a time, preventing other entities from intervening. This results in an improvement in data coherency and system performance.


Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamoorthy in view of Fujiwara as applied to claim 1 above, and further in view of Ingrassia et al. (US PGPUB No. 2008/0091757; Pub. Date: Apr. 17, 2008).
Regarding dependent claim 9,
As discussed above with claim 1, Krishnamoorthy-Fujiwara discloses all of the limitations.
Krishnamoorthy-Fujiwara does not disclose the step wherein the property of the data sets is a distribution of data values of the data sets within the respective data block and the respective information about the property of the data sets of the respective data block is describing the distribution of the data values.
Ingrassia discloses the step wherein the property of the data sets is a distribution of data values of the data sets within the respective data block and the respective information about the property of the data sets of the respective data block is describing the distribution of the data values. See FIG. 4 and Paragraph [0014], (FIG. 4 illustrates a vector density analysis for inputting vector data sources where the system receives raw network data as edge inputs where edge inputs comprise one or more attributes, i.e. property of the data sets is a distribution of data values of the data sets within the respective data block (e.g. the analysis is performed on the incoming edge inputs, i.e. data blocks). The vector density analysis includes a plurality of details regarding the input vector data sources, i.e. the respective information about the property of the data sets of the respective data block is describing the distribution of the data values.)
Krishnamoorthyu, Fujiwara and Ingrassia are analogous art because they are in the same field of endeavor, data analysis and retrieval. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Krishnamoorthy-Fujiwara to include the method of generating density vectors based on input data as disclosed by Ingrassia. Doing so would allow the system to process database data having attributes and values in order to provide greater insight into the characteristics of said data. Paragraph [0014] of Ingrassia discloses that the vector density analysis is capable of performing temporal analysis, intersection analysis, spatial concentration analysis and spatial correlation analysis.

Regarding dependent claim 10,
As discussed above with claim 9, Krishnamoorthy-Fujiwara-Ingrassia discloses all of the limitations.
Krishnamoorthy discloses the step wherein the data of the RDBS is stored in the RDBS using a data table. See Paragraph [0028], (Databases 112 comprise a plurality of tables having attributes for storing data records relating to said attributes, i.e. data of the RDBS is stored in the RDBS using a data table.).
the respective data block indicating a respective block of rows of the data table. See Paragraph [0028], (Databases 112 comprise a plurality of tables having attributes for storing data records relating to said attributes, i.e. the data blocks indicate a block of rows of the data table.).
Krishnamoorthy-Fujiwara does not disclose the step wherein the distribution refers to a distribution of the data values in a column of the data table in the respective data block and the respective information about the property of the data sets of the respective data block is describing the distribution of the data values in the column of the data table within the respective data block, 
Ingrassia discloses the step wherein the distribution refers to a distribution of the data values in a column of the data table in the respective data block and the respective information about the property of the data sets of the respective data block is describing the distribution of the data values in the column of the data table within the respective data block, See Paragraph [0012], (Raw data being processed by the vector density analysis may be presented in tabular format and is obtained from a plurality of databases. Note [0014] wherein raw input is processed as a series of edge inputs comprising attributes.) Therefore, edge inputs comprise attributes obtained from database tables to which the vector density analysis is applied, i.e. the distribution refers to a distribution of the data values in a column of the data table in the respective data block. The respective information about the property of the data sets of the respective data block is describing the distribution of the data values in the column of the data table within the respective data block.
Krishnamoorthy, Fujiwara and Ingrassia are analogous art because they are in the same field of endeavor, data analysis and retrieval. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Krishnamoorthy-Fujiwara to include the method of generating density vectors based on input data as disclosed by Ingrassia. Doing so would allow the system to process database data having attributes and values in order to provide greater insight into the characteristics of said data. Paragraph [0014] of Ingrassia discloses that the vector density analysis is capable of performing temporal analysis, intersection analysis, spatial concentration analysis and spatial correlation analysis.

Regarding dependent claim 11,
As discussed above with claim 9, Krishnamoorthy-Fujiwara-Ingrassia discloses all of the limitations.
Ingrassia further discloses the step wherein the distribution is represented by a density vector. See FIG. 4 and Paragraph [0014], (FIG. 4 illustrates a vector density analysis for inputting vector data sources where the system receives raw network data as edge inputs where edge inputs comprise one or more attributes, i.e. a density vector.)
Krishnamoorthy, Fujiwara and Ingrassia are analogous art because they are in the same field of endeavor, data analysis and retrieval. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Krishnamoorthy-Fujiwara to include the method of generating density vectors based on input data as disclosed by Ingrassia. Doing so would allow the system to process database data having attributes and values in order to provide greater insight into the characteristics of said data. Paragraph [0014] of Ingrassia discloses that the vector density analysis is capable of performing temporal analysis, intersection analysis, spatial concentration analysis and spatial correlation analysis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101 have been considered and are persuasive. The corresponding rejection has been withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165